 

Exhibit 10.14

RAIT FINANCIAL TRUST

2015 LONG TERM INCENTIVE PLAN

2017 PERFORMANCE SHARE UNIT AWARD

GRANT AGREEMENT

 

To:  [________________]

 

Attached as Appendix A hereto is the RAIT Financial Trust (“RAIT”) 2015 Long
Term Incentive Plan (“Long Term Equity Plan”) adopted and amended for 2017
pursuant to Article IV the RAIT 2012 Incentive Award Plan (the “Plan”).  You
have been granted a 2017 Performance Share Unit Award (the “Award”) under the
Long Term Equity Plan.  This Performance Share Unit Award Grant Agreement (the
“Grant Agreement”) sets forth the potential number of Performance Share Units
(each, a “Unit”) that may vest and be redeemed under this Award and its terms
and conditions.  The Award is contingent upon your acknowledgement and
acceptance of the terms and conditions as set forth in this Grant Agreement, in
the Long Term Equity Plan and in the Plan.

 

Grant Date:

[__________]

 

Number of Performance Share Units:

[__________]

 

The actual number of Performance Share Units that may vest and be redeemed shall
be determined according to the level of achievement of the performance targets
(“Performance Targets”) established by the Committee (as defined in the Plan) on
[__________] and set forth in Appendix A hereto.

 

Nature of Units:

Each Unit represents the right to receive one share of RAIT’s Common Shares (the
”Common Shares”) or the cash equivalent based on Fair Market Value (as defined
in the Plan) on the date of vesting, pursuant to the terms of this Agreement,
and consistent with the provisions of the Plan, including any adjustment
hereunder or thereunder, as applicable.  The Committee shall determine, in its
sole discretion, at any time and from time to time through the date of vesting
of the Unit, whether any or all vested Units shall be redeemed with Common
Shares or cash or any combination thereof.

 



--------------------------------------------------------------------------------

 

Vesting:

The Performance Share Units awarded pursuant to the terms of this Grant
Agreement and the Long Term Equity Plan shall vest 50% upon achievement of the
Performance Targets, determined as of the last day of the three (3) year
performance period (the “Performance Period”).  The Compensation Committee will
make a determination on your satisfaction of Performance Targets within three
(3) months of the completion of the Performance Period (the “Determination
Date”), which shall also be the initial vesting date of such Units.  The
remaining 50% of the Performance Share Units shall vest on the first anniversary
of the last day of the Performance Period.  In each case, vesting is contingent
upon your continued employment through the vesting date and subject to the terms
of any employment agreement between you and RAIT or any subsidiary of RAIT.  The
above notwithstanding, if your employment is terminated due to death, or
disability, other than

voluntarily or for Cause (as defined in your employment agreement) (a “Qualified
Termination”) prior to the conclusion of the Performance Period, then such
performance period will be shortened to conclude on the last day of the calendar
quarter immediately preceding the date of such Qualified Termination (a
“Shortened Performance Period”).  In such event, the Compensation Committee will
determine within three (3) months after the date of such Qualified Termination
the number of Performance Share Units earned, if any, for such Shortened
Performance Period in accordance with the performance criteria established for
such award. Your earned Performance Share Units, if any, will vest as of the
date that the Compensation Committee determines the achievement of such
performance criteria and will not be subject to the additional time based
vesting period.  The number of Performance Share Units vested shall be
determined on a pro rata basis by multiplying the number of Performance Share
Units earned by a fraction, the numerator of which is the number of days in the
Shortened Performance Period and the denominator of which is the number of days
in the original three (3) year Performance Period.  If the Performance Targets
are not met, you will not vest in any Units.

 

2



--------------------------------------------------------------------------------

 

Vesting at Retirement:

If your employment is terminated due to “Retirement” (as defined below)
Performance Share Units shall vest in the following manner.   If your Retirement
occurs during the Performance Period, the number of Performance Share Units
vested shall be determined on a pro rata basis by multiplying the Performance
Share Units earned in the Performance Period pursuant to Appendix A by a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period to the date of your Retirement and the denominator of which
is the total number of days in the three (3) year Performance Period. 

 

If your Retirement occurs after the Performance Period, one hundred percent
(100%) of your Performance Share Units earned in the Performance Period shall
vest upon Retirement.

 

The above notwithstanding, in no event shall you vest in any Performance Share
Units if the Performance Targets are not met.

 

For purposes of this section “Retirement” shall mean your voluntary separation
of employment following satisfaction of the “Rule of 70.”  The Rule of 70 shall
be satisfied upon (1) completion of at least fifteen (15) years of service with
RAIT or its related entities; (2) attainment of age 55 and (3) your combined age
and service equals at least 70.   You may separate upon Retirement subject to
(i) your providing at least six (6) months’ advanced notice to RAIT; and (ii)
your consent to enter into a non-compete, non-solicitation agreement with RAIT
(including related entities) for a period of up to three (3) years (or such
shorter period as permitted under applicable state law); and (iii) your
execution of a release in favor of RAIT (including its related entities,
officers, directors, members and employees) of all potential claims arising in
the context of your employment.  Any or all of the above conditions may be
waived or modified at the sole discretion of the Compensation

Committee.

 

Performance Period:

Fiscal Years 2017, 2018 and 2019.

 

Voting/Dividend Rights:

Units will not have any voting rights.

 

Following the three (3) year Performance Period, RAIT shall establish a
“Dividend Equivalent Account” with respect to those Performance Share Units that
remain unvested. If any dividends are paid with respect to RAIT’s common shares,
you will receive a credit to your Performance Share Unit Award Dividend Account
equal to the value of the cash dividends that would have been distributed if you
held the number of RAIT’s common shares represented by such unvested Units. (No
credit shall be made with respect to Performance Share Units vesting at the end
of the three (3) year Performance Period.) Within thirty (30) days following the
date any such unvested Performance Share Units become vested, a cash payment
will be paid to you by RAIT equal to the value of the aggregate amount of cash
credited to your Dividend Equivalent Account for the corresponding number of
common shares represented by such Performance Share Units. No interest shall
accrue with respect to any cash amounts credited to your Dividend Equivalent
Account. If any unvested Performance Share Units are forfeited for any reason
prior to vesting, the aggregate amount credited to your Dividend Equivalent
Account with respect to such unvested Performance Share Units shall also be
forfeited and you shall not have any rights with respect to any such amounts.

 

Tax Liability and Payment of Taxes:

You acknowledge and agree that any income or other taxes due from you with
respect to the Award issued pursuant to this Grant Agreement shall be your
responsibility.  Upon vesting, you may elect to have a portion of the Units
withheld in order to satisfy your tax obligations.

 

3



--------------------------------------------------------------------------------

 

Redemption:

Promptly following the Committee’s determination that any Units have vested,
RAIT shall notify you (or your personal representative, heir or legatee in the
event of your death or incapacity) that your Units are redeemable pursuant to
Section 4.04 of the Plan and shall, upon request by you (or your personal
representative, heir or legatee in the event of your death or incapacity),
deliver a certificate for such shares; provided, however, that RAIT, in its sole
discretion, shall have the option to pay you the fair market value of the
shares, which shall be measured as of the date when the right to the shares
became vested, in lieu of delivery of the certificate. The Committee may
condition delivery of the certificate or cash, as applicable, upon the prior
receipt from you of any undertakings which it may determine are required to
assure that the certificate or cash, as applicable, is being issued in
compliance with federal and state securities laws. The right to payment of any
fractional shares shall be satisfied in cash, measured by the product of the
fractional amount times the fair market value of a share when the right to the
shares became vested.

 

The above notwithstanding, in the event that the Units vest due to

Retirement, 50% of the earned Units are redeemable as of the Determination Date
and the remaining 50% shall be redeemable on the first anniversary of the last
day of the Performance Period.  

 

Transferability:

Except as otherwise provided in this Grant Agreement, until the award vests and
become non-forfeitable, you may not transfer or assign the award for any reason,
other than under your will or as required by intestate laws.  Any attempted
transfer or assignment will be null and void.

 

Restrictions on Resale:

By accepting this Grant Agreement, you agree to be bound by RAIT’s policies
regarding the transfer of the Common Shares and understand that there may be
certain times during the year in which you will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, or encumbering Common
Shares.

 

Clawback:

In addition to, and not in limitation of, the forfeiture of the Award (or any
portion thereof) as provided in this Grant Agreement, the Long Term Equity Plan
or the Plan, RAIT may recover amounts paid to you pursuant to this Award to the
extent that the Committee, following an appropriate investigation and
consideration of all relevant circumstances, determines that you have engaged in
fraud or willful misconduct that caused the requirement for a material
accounting restatement of RAIT’s financial statements due to material
noncompliance with any financial reporting requirement (excluding any
restatement due solely to a change in accounting rules).

 

Miscellaneous:

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Grant Agreement shall be
interpreted by the Board (or a committee thereof) and that any such
interpretation of the terms of this Grant Agreement and any determination made
by the Board (or a committee thereof) pursuant to this Grant Agreement shall be
final, binding and conclusive.  This Grant Agreement may be executed in
counterparts.  This Grant Agreement and the Award granted hereunder shall be
governed by Maryland Law.

 

This Grant Agreement and the Award granted hereunder are granted under and
governed by the terms and conditions of the Plan, the provisions of which are
incorporated herein by reference.  Additional provisions regarding your Award
and definitions of capitalized terms used and not defined in this Grant
Agreement can be found in the Plan.  Any inconsistency between this Grant
Agreement and the Plan shall be resolved in favor of the Plan. You hereby
acknowledge receipt of a copy of the Plan. The invalidity or unenforceability of
any provisions of this Grant Agreement shall not affect the validity or
enforceability of any other provision of this Grant Agreement, which shall
remain in full force and effect.  In the event that any provision of this Grant
Agreement or any word, phrase, clause, sentence, or other portion hereof (or
omission thereof) should be held to be unenforceable or invalid for any reason,
such provision or portion thereof shall be modified or deleted in such a manner
so as to make this Grant Agreement as so modified legal and enforceable to the
fullest extent permitted under applicable law.

 




4



--------------------------------------------------------------------------------

 

BY SIGNING BELOW AND ACCEPTING THIS GRANT AGREEMENT AND THE AWARD GRANTED
HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN
THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

 

_______________________________________________________________

Authorized OfficerGrantee




5



--------------------------------------------------------------------------------

 

 

 

Appendix A

 

RAIT Financial Trust (“RAIT”)

2015 Long Term Incentive Plan

Adopted and Amended for 2017 Pursuant to the RAIT

2012 Incentive Award Plan

 

 

 

Long Term Equity Awards

The 2017 Long Term Equity Awards for the Eligible Officers consist of the
following two components:

 

 

 

•

 

“2017 Performance Share Unit Awards” — 75%, in the case of Mr. Davidson, and
65%, in the case of the other Eligible Officers,  of the target value of each
Eligible Officer’s annual 2017 Long Term Equity Award consist of Performance
Share Unit Awards (the “2017 PSUs”) authorized by the Compensation Committee
under the Long Term Equity Plan adopted pursuant to the 2012 Plan, with the
number of RAIT common shares of beneficial interest (“Common Shares”) issued or
their equivalent value in cash paid, at the Compensation Committee’s option, at
the conclusion of the relevant performance period. The number of 2017 PSUs
earned will be determined 100% by RAIT’s performance for the three- year period
commencing January 1, 2017 and ending December 31, 2019 relative to three long
term performance metrics established by the Compensation Committee, as described
in greater detail below. The Compensation Committee did not allocate any portion
of the 2017 PSUs to subjective factors.  

 

The actual number of 2017 PSUs earned by a participant may range from 0% to 150%
of target based on actual performance for the performance period. The
performance based awards vest 50% at December 31, 2019 based on performance for
2017-2019, and the 50% balance, consisting of the same number of shares that
were awarded at December 31, 2019, become time vesting and vest one year
thereafter, subject to forfeiture in such year only in the event RAIT has
terminated the Eligible Officer’s employment for cause or the Eligible Officer
has resigned without good reason as determined, in each situation, under such
Eligible Officer’s employment agreement. The Compensation Committee currently
intends to redeem any vested 2017 PSUs with Common Shares, subject to the
availability of Common Shares under the 2012 Plan at the time of vesting.

 

 

•

 

“Annual Restricted Share Awards” – 25%, in the case of Mr. Davidson, and 35%, in
the case of the other Eligible Officers, of the target value of each Eligible
Officer’s 2017 Long Term Equity Awards consists of a grant of time-vesting
Restricted Shares determined by dividing the dollar value of that portion of the
annual 2017 Long Term Equity Award allocated to such Restricted Shares by the
closing price of a Common Share on the New York Stock Exchange on the date of
grant.

The Compensation Committee continues to view Long Term Equity Awards as a
supplement to annual bonuses under the Annual Cash Bonus Plan, which increases
the alignment of the Eligible Officers’ economic interests with those of
shareholders and incentivizes such officers to manage RAIT with a view towards
maximizing long-term shareholder value. Accordingly, while the Long Term Equity
Awards will include both a time-vesting and a performance based component, the
allocation will be weighted more heavily towards the Performance Share Unit
Awards. Performance Share Unit Awards are made on a rolling three (3) year basis
with a Performance Based Unit Award included as an element of each Eligible
Officer’s Long Term Equity Award.

Structure of 2017 Performance Share Unit Awards

 

 

•

 

The number of 2017 PSUs was determined by dividing the maximum dollar value of
that portion of the annual 2017 Long Term Equity Award allocated to such 2017
PSUs by the closing price of a Common Share on the New York Stock Exchange on
the date of grant.

 



6



--------------------------------------------------------------------------------

 

 

•

 

The number of Common Shares issued, or their equivalent value in cash paid, at
the Compensation

Committee’s option, to an Eligible Officer upon the maturity of a Performance
Share Unit Award at the end of the relevant performance period will depend on
RAIT’s achievement of at least a “Threshold” level of two metrics: (1)  TSR as
compared to the TSR for the FTSE NAREIT Mortgage REIT Index (the “NAREIT
Mortgage Index”), and (2) TSR for holders of Common Shares on an absolute basis.

The “Threshold,” “Target,” and “Maximum” benchmarks to be established for the
TSR achieved by RAIT over each relevant three-year performance period in
comparison to the performance metrics listed below and the resulting impact on
the number of shares earned by each Eligible Officer upon the maturity of
Performance Share Units at the conclusion of each three-year performance period,
is summarized in the following table:

 

 

 

 

 

 

Metric

 

Weighting

 

Threshold
0.5x Payout

 

Target
1x Payout

 

Maximum
1.5x Payout

 

 

 

 

 

 

 

 

Relative 3-Year TSR vs. NAREIT Mortgage Index

50%

35th

Percentile

55th

Percentile

85th

Percentile

 

 

 

 

 

Absolute 3-Year TSR

50%

33%

42%

58%

 

 

 

 

 

No awards will be earned if below threshold performance is achieved for a
particular metric. If performance falls between Threshold and Target or Target
and Maximum for any performance period, then the number of Performance Share
Units earned will be prorated.

Due to the current availability of Common Shares under the 2012 Plan, the
vesting of Mr. Davidson’s 2017 PSUs is also subject to RAIT’s shareholders
approving a sufficient increase in the number of Common Shares available for
issuance under RAIT’s 2012 Plan (including any amended and restatement thereof,
successor plan thereto or any alternative plan) to allow for satisfying any such
vesting with Common Shares as of the date of such approval.

Structure of Annual Restricted Share Awards

 

 

•

 

At the initial date of grant, 25%, in the case of Mr. Davidson, and 35%, in the
case of the other Eligible Officers, of the target value of each Eligible
Officer’s 2017 Long Term Equity Awards will be allocated to an Annual Restricted
Share Award.

 

 

•

 

The number of shares issued with respect to the time-vesting Annual Restricted
Share component of each 2017 Long Term Equity Award will be determined by
dividing the dollar value of that portion of the annual 2017 Long Term Equity
Award allocated to such Restricted Shares by the closing price of a Common Share
on the New York Stock Exchange on the date of grant.

 

 

•

 

Common Shares subject to the Annual Restricted Share Awards will vest 25% per
annum on the first four anniversaries from the date of grant.

Initial Grant of Long Term Equity Awards

Effective as of April 26, 2017, each of the Eligible Officers was granted a 2017
Long Term Equity Award, consisting of both a 2017 PSU, having the target value
shown in the table below for the 2017–2019 performance period, and an Annual
Restricted Share Award having the target value shown in the table below for
fiscal year 2017:

 

 

 

 

 

 

 

 

 

Target Value of
Initial Long
Term
Equity Award

 

Target Value of
Performance
Share Units Award

 

Number of
Performance
Share
Units
Issued (1)

 

Target Value of
Annual Restricted
Award

 

Number of Shares
Issued for Annual
Restricted Share
Award(2)

 

 

[GRANTEE]

$[_______]

$[_______]

[_______]

$[_______]

[_____]

[Grantee Title]

 

 

 

 

 

 



7



--------------------------------------------------------------------------------

 

(1)

 

The number of Performance Share Units granted in relation to the target value of
each 2017 Performance Share Unit Award was determined by multiplying such value
by the maximum payout ratio of 1.5 and dividing the

result by the closing price of a Common Share on the New York Stock Exchange on
the date of grant, $3.07.

 

 

 

(2)

 

The number of Common Shares issued in relation to each Annual Restricted Share
Award was determined by dividing the dollar value of that portion of the 2017
Long Term Equity Award allocated to such Restricted Shares by the closing price
of a Common Share on the New York Stock Exchange on the date of grant, $3.07.  

Additional Terms of the Long Term Equity Awards

Dividends will be paid with respect to outstanding Restricted Share Awards,
subject to forfeiture prior to vesting. Dividend Equivalents will not be paid on
the 50% of the Performance Share Unit Awards that have met the three (3) year
performance based criteria and have vested, but Dividend Equivalents will be
paid on the remaining 50 % of the Performance Share Unit Awards only for the
year during which they time vest, subject to forfeiture prior to vesting. No
Dividend Equivalents will be paid while the Performance Share Unit Awards are
subject to performance criteria. Dividend Equivalents will accrue only on the
portion of the Performance Share Unit Awards which have met the performance
criteria and remain subject only to time vesting.

The Restricted Share Awards will have voting rights, and the Performance Share
Unit Awards will not have any voting rights.

Any Eligible Officer whose employment is terminated will forfeit any unvested
long term equity awards, except with respect to Performance Share Units in the
event of a Qualified Termination or Retirement, as described below, and except
where such Eligible Officer’s employment agreement with RAIT provides for
accelerated vesting in defined circumstances upon a change of control of RAIT.

If an Eligible Officer’s employment is terminated due to death or disability and
other than voluntarily or for cause (as defined in the relevant employment
agreement for each Eligible Officer) (a “Qualified Termination”) prior to the
conclusion of the three (3) year performance period applicable to such Eligible
Officer’s Performance Share Units, then such performance period will be
shortened to conclude on the date of such Qualified Termination (a “Shortened
Performance Period”). In such event, the Compensation Committee will determine
within three (3) months after the date of such Qualified Termination the number
of Performance Share Units earned by such Eligible Officer, if any, for such
Shortened Performance Period in accordance with the performance criteria
established for such award. The Eligible Officer’s earned Performance Share
Units, if any, will vest as of the date that the Compensation Committee
determines the achievement of such performance criteria and will not be subject
to the additional time based vesting period. The number of Performance Share
Units eligible to be earned shall be determined on a pro rata basis by
multiplying the number of Performance Share Units issued to such Eligible
Officer by a fraction, the numerator of which is the number of days in the
Shortened Performance Period and the denominator of which is the number of days
in the original three (3) year Performance Period. With respect to earned
Performance Share Units held by the Officer for which the Performance Period is
complete but for which the additional time-based vesting period is incomplete
prior to the Eligible Officer’s Qualified Termination. Any restrictions on such
earned awards shall lapse, and such earned awards shall automatically become
fully vested as of the date of such Qualified Termination.

In the event of an Eligible Officer’s “Retirement” (as defined below), the 2017
PSUs will vest in the following manner. If such Retirement occurs during the
performance period, the number of 2017 PSUs vested will be determined on a pro
rata basis by multiplying the 2017 PSUs earned in the performance period by a
fraction, the numerator of which is the number of days from the beginning of the
performance period to the date of such Retirement and the denominator of which
is the total number of days in the three (3) year performance period. If an
Eligible Officer’s Retirement occurs after the performance period, 100% of the
2017 PSUs earned in the performance period will vest upon Retirement. The above
notwithstanding, in no event will any 2017 PSUs vest if the performance targets
are not met. “Retirement” is defined in the 2017 PSUs as the Eligible Officer’s
voluntary separation of employment following satisfaction of the “Rule of 70.”
The Rule of 70 will be satisfied upon (1) completion of at least fifteen (15)
years of service with RAIT or its related entities; (2) attainment of age 55 and
(3) such Eligible Officer’s combined age and service equals at least 70. An
Eligible Officer may separate upon Retirement subject to providing at least six
(6) months’ advance notice to RAIT and entering into a separate three (3) year
non-competition and non-solicitation agreement, if requested by the Company. In
the event the 2017 PSUs vest due to Retirement, 50% of the vested 2017 PSUs will
be redeemable as of the relevant determination date and the remaining 50% will
be redeemable on the first anniversary of the last day of the performance
period.

8



--------------------------------------------------------------------------------

 

Clawback Policy

Awards made under the Long Term Equity Plan will be subject to a clawback policy
which will allow RAIT to recover amounts paid to such officer pursuant to such
awards to the extent that the Compensation Committee, following an appropriate
investigation and consideration of all relevant circumstances, determines that
such officer has engaged in fraud or willful misconduct that caused the
requirement for a material accounting restatement of RAIT’s financial statements
due to material noncompliance with any financial reporting requirement
(excluding any restatement due solely to a change in accounting rules).

 

 

9

